IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-40009
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

CARLOS EFRAIN PAZ-SEVILLA,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. L-99-CR-362-1
                         --------------------
                                 October 18, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Carlos Efrain Paz-Sevilla was convicted for being found in

the United States following deportation in violation of 8 U.S.C.

§ 1326(a).     Paz-Sevilla contends that his Fifth Amendment right

to due process was violated during his prior deportation

proceeding.    Paz-Sevilla concedes that his arguments are

foreclosed by our opinion in United States v. Benitez-

Villafuerte, 186 F.3d 651, 657-60 (5th Cir. 1999), cert. denied,

120 S. Ct. 838 (2000), but states that he wishes to preserve the

issue for review by the United States Supreme Court.     The

judgment is


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
            No. 00-40009
                 -2-

AFFIRMED.